





Exhibit 10

RELEASE AGREEMENT

This RELEASE AGREEMENT (this "Agreement") is dated as of October 1, 2008, by and
among Ambac Assurance Corporation, a Wisconsin-domiciled stock insurance
corporation formerly known as AMBAC Indemnity Corporation ("Ambac"), U.S. Bank
National Association, a national banking association organized under the laws of
the United States, as trustee with respect to the Bonds (as defined below) (the
"Trustee"), The Connecticut Light and Power Company, a corporation organized and
existing under laws of the State of Connecticut (the "Company"), and the
Connecticut Development Authority, a body politic and corporate constituting a
public instrumentality and political subdivision of the State of Connecticut
(the "Issuer").

W I T N E S S E T H:

WHEREAS, the Issuer originally issued $62,000,000 aggregate principal amount of
its Pollution Control Revenue Bonds (The Connecticut Light and Power Company
Project – 1996A Series), all of which are outstanding as of the date hereof (the
"Bonds"), pursuant to an Indenture of Trust, dated as of May 1, 1996, by and
between the Issuer and the Trustee, as amended and restated as of January 1,
1997 (the "Indenture");

WHEREAS, the Issuer loaned the proceeds of the Bonds to the Company pursuant to
a Loan Agreement, dated as of May 1, 1996, by and between the Issuer and the
Company, as amended and restated as of January 1, 1997 (the “Loan Agreement”),
in consideration for which the Company agreed to pay directly to the Trustee
amounts that become due in respect of the Bonds;

WHEREAS, to evidence and secure its obligations under the Loan Agreement, the
Company delivered to the Trustee its 1996 Series B Mortgage Bonds (the “Mortgage
Bonds”), issued pursuant to that certain Indenture of Mortgage and Deed of
Trust, dated as of May 1, 1921, between the Company and Deutsche Bank Trust
Company Americas (formerly known as Bankers Trust Company), as trustee, as
supplemented and amended from time to time (the “Mortgage Indenture”);

WHEREAS, Ambac initially issued for the benefit of the holders of the Bonds that
certain Ambac municipal bond insurance policy described on Schedule A hereto
(the "Policy");

WHEREAS, the Bonds were initially issued in the Weekly Mode (as defined in the
Indenture) and were subsequently converted to a Multiannual Mode (as defined in
the





 

 

 







Indenture) with a five-year Rate Period (as defined in the Indenture) effective
as of October 1, 2003;

WHEREAS, the five-year Rate Period expired on September 30, 2008 and the Bonds
are subject to mandatory tender for purchase on the date hereof;

WHEREAS, the Company has purchased the Bonds on the date hereof;

WHEREAS, the Company desire that the Policy no longer remain in effect and Ambac
is willing to consent thereto, subject to the provisions of this Agreement;

WHEREAS, in connection with this Agreement, the Issuer and the Trustee propose
to amend the Indenture, and the Issuer and the Company propose to amend the Loan
Agreement, to provide for the termination of the Policy and the deletion of
applicable bond insurance provisions of the Indenture and the Loan Agreement
related to Ambac (the “Amendments”);

WHEREAS, Ambac, the Trustee, the Company and the Issuer (each a "Party", and
together, the "Parties") desires to enter into this Agreement subject to the
terms and conditions contained herein;

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby agree as follows:

ARTICLE I

TERMINATION OF THE POLICY

Section 1.1  Termination.  Upon the date of execution of the Amendments in
accordance with their respective terms and the execution and delivery of this
Agreement (the "Effective Date"), the Policy is hereby terminated and commuted
in full, and no provision of the Policy shall survive such termination, subject
to Section 2.1(c) hereof.  

Section 1.2  Premium.  The Company and Ambac hereby acknowledge and agree that:
(a) the full amount of the premium with respect to the Policy was paid to Ambac
on the date of issuance of the Policy and (b) the Company is not entitled to the
return or refund of any portion of the premium paid to Ambac (whether earned or
unearned as of the Effective Date) in consideration for the issuance of the
Policy.

Section 1.3  Fees and Expenses.  In connection with the termination of the
Policy and the execution of this Agreement, the Company hereby agrees to pay all
fees, expenses and disbursements of Ambac's outside counsel incurred in
connection with the termination of the Policy and the execution of this
Agreement.





 

2

 







Section 1.4  Other Conditions.  The Company agrees that it has delivered, or
will deliver, as of the Effective Date, (i) a legal opinion of bond counsel
opining that the actions in connection with the termination of the Policy will
not adversely affect the exemption from federal income taxation of the interest
on the Bonds and (ii) a legal opinion of counsel opining that this Agreement has
been duly authorized, executed and delivered by the Company and constitutes the
valid and legally binding obligation of the Company, enforceable against the
Company in accordance with its terms, subject to customary exceptions and
assumptions.  Each of the Issuer and the Trustee agrees that it has delivered,
or will deliver, as of the Effective Date, a legal opinion of counsel opining
that the Agreement has been duly authorized, executed and delivered by such
Party and constitutes the valid and legally binding obligation of such Party,
enforceable against such Party in accordance with its terms, subject to
customary exceptions and assumptions.  The Company agrees that the Bonds will be
remarketed pursuant to a reoffering document with new CUSIPs and new credit
ratings reflecting that the Bonds will no longer be insured by the Policy.  The
Company agrees and represents that (i) the reoffering document with respect to
the Bonds states (or will state) that the coverage of the Policy for the Bonds
is no longer in effect and (ii) filings will be made with the Nationally
Recognized Municipal Securities Information Repositories that disclose that the
coverage of the Policy relating to the Bonds is no longer in effect.

Section 1.5  Return of the Policy after Termination.  After the termination of
the Policy on the Effective Date, the Trustee hereby agrees to return the
original Policy, or direct that the original Policy be returned, to Ambac.

ARTICLE II

RELEASE

Section 2.1  Parties' Release of Ambac.  (a)  In consideration of the provisions
of the release provided in Section 2.2, effective as of the Effective Date, each
of the Issuer, the Company and the Trustee hereby forever release and discharge
Ambac, and its predecessors, successors, affiliates, agents, officers,
directors, employees and shareholders, from any and all past, present, and
future obligations, adjustments, liability for payment of interest, offsets,
actions, causes of action, suits, debts, sums of money, accounts, premium
payments, reckonings, bonds, bills, covenants, contracts, controversies,
agreements, promises, damages, judgments, liens, rights, costs and expenses
(including attorneys’ fees and costs actually incurred), claims and demands,
liabilities and losses of any nature whatsoever, whether grounded in law or in
equity, in contract or in tort, all whether known or unknown, vested or
contingent, that the Issuer, the Company or the Trustee now has, owns, or holds
or claims to have, own, or hold, or at any time had, owned, or held, or claimed
to have had, owned, or held, or may after the execution of this Agreement have,
own, or hold or claim to have, own, or hold, against Ambac, arising from, based
upon, or in any way related to the Policy, including, without limitation, any
claim for return or





 

3

 







refund of any portion of unearned premium, and  including, without limitation,
any and all payments made by the Issuer or the Company on or prior to the
Effective Date that may be avoided and recovered by a bankruptcy trustee in an
applicable bankruptcy proceeding, it being the intention of the Parties that
this Agreement operate as a full and final settlement of Ambac’s current and
future liabilities to the Issuer, the Company and the Trustee under and in
connection with the Policy, provided, however, that this release does not
discharge obligations of Ambac to the Issuer, the Company or the Trustee that
have been undertaken or imposed by the terms of this Agreement.

(b)

In the event of an applicable bankruptcy proceeding concerning the Issuer or the
Company, the Company hereby agrees, to the extent permitted by law, to indemnify
and reimburse Ambac for any and all payments avoided and recovered by the
bankruptcy trustee.

(c)

Nothing in this Agreement shall operate as a release of the obligations of Ambac
under the Policy to any Bondholder (as defined in the Policy) that is not a
signatory hereto with respect to any claims for payment from Ambac as described
in the fourth paragraph of the Policy resulting from payments made by or on
behalf of the Issuer in respect of the principal of, or interest on, the
Bonds on or prior to the Effective Date (subject to the terms and conditions of
the Policy).

Section 2.2  Ambac Release with respect to Policy.  In consideration of the
release provided in Section 2.1, effective as of the Effective Date, Ambac
hereby forever releases and discharges the Issuer, the Company and the Trustee,
and their respective predecessors, successors, affiliates, agents, officers,
directors, employees and shareholders, from any claim, right, pledge, lien,
security interest or other collateral granted to the holders of the Bonds and
any and all past, present, and future obligations, adjustments, liability for
payment of interest, offsets, actions, causes of action, suits, debts, sums of
money, accounts, premium payments, reckonings, bonds, bills, covenants,
contracts, controversies, agreements, promises, damages, judgments, liens,
rights, costs and expenses (including attorneys’ fees and costs actually
incurred), claims and demands, liabilities and losses of any nature whatsoever,
whether grounded in law or in equity, in contract or in tort, all whether known
or unknown, vested or contingent, that Ambac now has, owns, or holds or claims
to have, own, or hold, or at any time had, owned, or held, or claimed to have
had, owned, or held, or may after the execution of this Agreement have, own, or
hold or claim to have, own, or hold, against the Issuer, the Company or the
Trustee, arising from, based upon, or in any way related to the Policy, it being
the intention of the Parties that this release operate as a full and final
settlement of the current and future liabilities of the Issuer, the Company and
the Trustee to Ambac under and in connection with the Policy, provided, however,
that this release does not discharge obligations of the Issuer, the Company or
the Trustee to Ambac that have been undertaken or imposed by the terms of this
Agreement.  Notwithstanding the foregoing, nothing in this Agreement shall
operate as a release or termination of the rights of Ambac as subrogee of the
rights of the holders of





 

4

 







the Bonds under the Indenture, the Loan Agreement, the Mortgage Bonds or the
Mortgage Indenture to the extent that Ambac is required to make any payment
under the Policy to such holders pursuant to the fourth paragraph of the Policy.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Section 3.1  Representations and Warranties of Each Party.  Each Party hereto
represents and warrants to the other Parties that:

(a)  the execution of this Agreement is fully authorized by it;

(b)  the person or persons executing this Agreement on its behalf have the
necessary and appropriate authority to do so;

(c)  it has no notice of any pending action, agreements, transactions, or
negotiations to which it is a party or is likely to be made a party that would
render this Agreement or any part thereof void, voidable, or unenforceable; and

(d)  any authorization, consent, or approval of any governmental entity required
to make this Agreement valid and binding has been obtained.

Section 3.2  Representation and Warranty of the Company.

The Company hereby represents and warrants to the other Parties that it is the
beneficial and registered owner of 100% of the outstanding principal amount of
the Bonds and it is executing this Agreement in such capacity and in its
capacity as the “Borrower” under the Loan Agreement.

ARTICLE IV

MISCELLANEOUS

Section 4.1  Headings.  Headings used herein are not a part of this Agreement
and shall not affect the terms hereof.

Section 4.2  Notices.  All notices, requests, demands and other communications
under this Agreement must be in writing and will be deemed to have been duly
given or made as follows:  (a) if sent by registered or certified mail in the
United States, return receipt requested, upon receipt; (b) if sent by reputable
overnight air courier, two business days after mailing; (c) if sent by facsimile
transmission, with a copy mailed on the same day in the manner provided in (a)
or (b) above, when transmitted and receipt is confirmed by telephone; or (d) if
otherwise actually personally delivered, when delivered, and shall be delivered
as follows:





 

5

 







(a)  If to Ambac:

Ambac Assurance Corporation


One State Street Plaza, 19th Floor    

New York, New York 10004

Attention:  Legal Department
Telecopier:  (212) 208-3384
Telephone:  (212) 668-0340




(b)  If to the Issuer:

Connecticut Development Authority


999 West Street

  

Rocky Hill, CT 06067

Attention:  Karin A. Lawrence

Telecopier:  (860) 257-7582
Telephone:  (860) 258-7814




(c)  If to the Trustee:

U.S. Bank National Association


225 Asylum Street, 23rd Floor    

Hartford, CT 06103

Attention:  Elizabeth C. Hammer
Telecopier:  (860) 241-6897
Telephone:  (860) 241-6817




(d)  If to the Company:

The Connecticut Light and Power Company


c/o Northeast Utilities Services Company    

P.O. Box 270

Hartford, CT 06141

Attention:  Treasurer
Telecopier:  (860) 665-5457
Telephone:  (860) 665-3258




or to such other address or to such other person as a Party may have last
designated by notice to the other Party.

Section 4.3  Successors and Assigns.  This Agreement shall be binding upon and
shall inure solely to the benefit of the Parties hereto and their respective
successors, assigns, receivers, liquidators, rehabilitators, conservators and
supervisors, it not being the





 

6

 







intent of the Parties to create any third party beneficiaries, except as
specifically provided in this Agreement.

Section 4.4  Execution in Counterpart.  This Agreement may be executed by the
Parties hereto in any number of counterparts, and by each of the Parties hereto
in separate counterparts, each of which counterparts, when so executed and
delivered, shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

Section 4.5  Amendments.  This Agreement may not be changed, altered or modified
unless the same shall be in writing executed by all of the Parties.

Section 4.6  Governing Law.  This Agreement will be construed, performed and
enforced in accordance with the laws of the State of Connecticut without giving
effect to its principles or rules of conflict of laws thereof to the extent such
principles or rules would require or permit the application of the laws of
another jurisdiction.

Section 4.7  Entire Agreement.  This Agreement contains the entire agreement of
the Parties with respect to the subject matter of this Agreement, and supersedes
all other prior agreements, understandings, statements, representations and
warranties, oral or written, express or implied, by and among the Parties and
their respective affiliates, representatives and agents in respect of the
subject matter hereof.

Section 4.8  Severability.  If any provision of this Agreement is held to be
void or unenforceable, in whole or in part, (i) such holding shall not affect
the validity and enforceability of the remainder of this Agreement, including
any other provision, paragraph or subparagraph, and (ii) the Parties agree to
attempt in good faith to reform such void or unenforceable provision to the
extent necessary to render such provision enforceable and to carry out its
original intent.

Section 4.9  No Waiver; Preservation of Remedies.  No consent or waiver, express
or implied, by any Party to or of any breach or default by any other Party in
the performance by such other Party of its obligations hereunder shall be deemed
or construed to be a consent or waiver to or of any other breach or default in
the performance of obligations hereunder by such other Party hereunder.  Failure
on the part of any Party to complain of any act or failure to act of any other
Party or to declare any other Party in default, irrespective of how long such
failure continues, shall not constitute a waiver by such first Party of any of
its rights hereunder.  The rights and remedies provided are cumulative and are
not exclusive of any rights or remedies that any Party may otherwise have at law
or equity.

Section 4.10  Incontestability.  In consideration of the mutual covenants and
agreements contained herein, each Party hereto does hereby agree that this
Agreement, and





 

7

 







each and every provision hereof, is and shall be enforceable by and among them
according to its terms, and each Party does hereby agree that it shall not,
directly or indirectly, contest the validity or enforceability hereof.

Section 4.11  Confidentiality.  To the fullest extent permitted by applicable
law, this Agreement shall be maintained in confidence by the Parties, except as
may be required to enforce the provisions of this Agreement in a judicial
proceeding or arbitration, to comply with applicable law, rule, regulation or
order or requirement of a court, administrative agency or other government body,
and to remarket the Bonds in accordance with Section 1.4 hereof.








 

8

 













IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized representatives as of
the date first above written.

AMBAC ASSURANCE CORPORATION







By:

/s/ Dennis Pidherny

Name: Dennis Pidherny

Title: Managing Director




U.S. BANK NATIONAL ASSOCIATION,

as Trustee







By:

/s/ Elizabeth C. Hammer

Name: Elizabeth C. Hammer

Title:Vice President




THE CONNECTICUT LIGHT AND POWER COMPANY







By:

/s/ Patricia C. Cosgel

Name: Patricia C. Cosgel

Title: Assistant Treasurer - Finance




CONNECTICUT DEVELOPMENT AUTHORITY







By:

/s/ Karin Lawrence

Name: Karin Lawrence

Title: Senior Vice President











 

Signature Page to Release Agreement

S-1

 













SCHEDULE A




Ambac Municipal Bond Insurance Policy




1.  Ambac Municipal Bond Insurance Policy No. 13587BE related to the Bonds,
including all endorsements thereto.





 

 

 





